     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 1 of 11



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Arizona Bar No. 014249)
     Email: Kevin.Rapp@usdoj.gov
 4   COLEEN P. SCHOCH (Georgia Bar No. 366545)
     Email: Coleen.Schoch@usdoj.gov
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Attorneys for Plaintiff
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,
                                                        CR-19-00898-PHX-DLR (DMF)
12                         Plaintiff,
            v.
13                                                 UNITED STATES’S RESPONSE TO
                                                 DEFENDANT’S MOTION FOR A BILL OF
14   David Allen Harbor,                              PARTICULARS [Doc. 200]
15                         Defendant.
16
17   I. SUMMARY OF ARGUMENT
18         A year and a half after the Indictment was returned, David Allen Harbour
19   (“Defendant”) seeks a Bill of Particulars because he now believes the original Indictment
20   and the Superseding Indictment (“SSI”) does not adequately advise him of the charges.
21   Defendant’s motion is factually and legally deficient and should be denied.
22   II. FACTUAL BACKGROUND
23          On July 31, 2019, a 11-page Indictment was returned by the Grand Jury, and a 19-
24   page SSI was returned on November 24, 2020. The SSI describes in detail the charges,
25   the entities were used by the defendant, the illegal objects of the schemes to defraud, the
26   means and manner used by the defendant to achieve those illegal ends, and the acts in
27   furtherance of the scheme to defraud. The remainder of the SSI further details specific
28   wire and mail fraud counts, money laundering counts, tax evasion, and a forfeiture
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 2 of 11



 1   allegation. The SSI alleges a classic investment fraud scheme. Defendant, through
 2   various entities, among other things, fraudulently induced victims to “invest” in certain
 3   enterprises, with false promises that the victims would shield their assets from
 4   government seizure and creditors and/or earn high-yield rates of return by making short-
 5   term, high-interest loans to payday lenders. The investor funds were primarily diverted
 6   for personal expenditures. When investors demanded an accounting, the defendant
 7   provided numerous excuses.
 8          Regarding the payday lending scheme, most of the loans defaulted or were non-
 9   performing from the beginning, so the defendant kept the scheme alive by repaying some
10   of the earlier victims of the scheme with funds collected from later victims with what is
11   commonly known as Ponzi payments. Throughout this process, the defendant enriched
12   himself by charging victims exorbitant (undisclosed) referral fees on these “investments”
13   or just diverting a substantial portion (unbeknownst to the investor) for his own personal
14   expenses. In some cases, he took advantage of unsophisticated and vulnerable victims
15   who relied on the defendant to act in their best interests as their financial advisor.
16          In addition to receiving a speaking SSI, the defendant has also received
17   discovery from the two main investigative agencies (FBI, IRS-CI ), collateral litigation
18   proceedings with the FTC and SEC, parallel civil cases filed against the defendant by
19   aggrieved investors, statements from victims and employees, and many other involved
20   third parties. Nearly all the witness statements (including interviews likely not falling
21   within Jencks) were produced well in advance of the Court-imposed Jencks deadline. To
22   date, the government has disclosed approximately 47,500 documents. In addition, by
23   December 2020, the government had already voluntarily identified and produced
24   approximately 81 trial exhibits and provided a preliminary witness list.
25   III. LEGAL STANDARD
26         A. The Indictment Must be Plain and Concise – Rule 7(c).
27         The Federal Rules of Criminal Procedure do not require the government to provide
28   detailed “speaking” indictments, such as the SSI used in this case. In fact, Rule 7(c)(1) of


                                                 -2-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 3 of 11



 1   the Federal Rules of Criminal Procedure requires only that the indictment contain a “plain,
 2   concise and definite written statement of the essential facts constituting the offense
 3   charged” and a citation to the statute the defendant is alleged to have violated. As the
 4   Supreme Court has explained: “While detailed allegations might well have been required
 5   under common-law pleading rules, they surely are not contemplated by Rule 7(c)(1).”
 6   United States v. Resendiz- Ponce, 549 U.S. 102, 110 (2007). Thus, it is settled law that an
 7   indictment is sufficient if it contains the elements of the offense charged, fairly informs
 8   the defendant of the charge against which he must defend, and enables him to plead double
 9   jeopardy where appropriate. Resendiz-Ponce, 549 U.S. at 108; United States v. Thomas,
10   893 F.2d 1066, 1070 (9th Cir. 1990). “To determine whether the indictment sufficiently
11   apprised [the defendant] of the charge against him, we read the indictment in its entirety
12   and construe it according to common sense.” Thomas, 893 F.2d at 1070. “It is generally
13   sufficient that an indictment set forth the offense in the words of the statute, as long as
14   ‘those words of themselves fully, directly, and expressly, without any uncertainty or
15   ambiguity, set forth all the elements necessary to constitute the offence intended to be
16   punished.’” Hamling v. United States, 418 U.S. 87, 117 (1974) (citation omitted). The
17   indictment need not describe the government’s evidence, plead evidentiary detail, or
18   identify all the facts supporting the allegations. Wong Tai v. United States, 273 U.S. 77,
19   82 (1927) (affirming denial of motion for bill of particulars because the motion “in effect
20   sought a complete discovery of the Government’s case . . . [and] called ‘for too much
21   details of evidence’”); Resendiz-Ponce, 549 U.S. at 108; United States v. Chenaur, 552
22   F.2d 294, 301 (9th Cir. 1977).
23         B. Legal Standard for a Bill of Particulars.
24          A bill of particulars is not appropriate where the indictment provides sufficient
25   details of the charges, and the government provides full discovery pursuant to Rule 16.
26   United States v. Mitchell, 744 F.2d 701, 705 (9th Cir. 1984) (affirming denial of motion
27   for bill of particulars because “the indictment itself provide[d] sufficient details of the
28   charges and the Government provide[d] full discovery to the defense”); United States v.


                                                -3-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 4 of 11



 1   Marrero, 904 F.2d 251, 258 (5th Cir. 1990); United States v. Panza, 750 F.2d 1141, 1148
 2   (2d Cir. 1984) (“In the present case the denial of a bill was not an abuse of . . . discretion.
 3   The elements of the mail fraud scheme are described in detail in the indictment [and] . . .
 4   [e]ach defendant was furnished by way of discovery the insurance files mentioned in the
 5   indictment and additional pertinent documents, including brokers’ files, Dept. of Motor
 6   Vehicle records, and charts that were later introduced by the government. . . . Indeed, every
 7   document introduced by the government at trial had been made available for inspection
 8   before trial. Thus, despite the involvement of about 150 separate fraud claims specified in
 9   the indictment, a reasonably diligent counsel was furnished with all information needed to
10   prepare for trial.”). Thus, “[a] bill of particulars should be required only where the charges
11   of the indictment are so general that they do not advise a defendant of the specific acts of
12   which he is accused.” United States v. White, 753 F. Supp. 432, 433 (D. Conn. 1990).
13   The ultimate test is whether the information sought is necessary, not whether it is merely
14   helpful. United States v. Facciolo, 753 F. Supp. 449, 450-51 (S.D.N.Y. 1990); United
15   States v. Matos-Peralta, 691 F. Supp. 780, 791 (S.D.N.Y. 1988) (“A bill of particulars is
16   not a general investigative tool for the defense, [citation omitted], nor is it a device to
17   compel disclosure of the government’s evidence prior to trial. With respect to conspiracy
18   charges in particular, since the government is not required to prove exactly when or how
19   a conspiracy was formed or when or how a particular defendant joined the scheme, and as
20   the circumstantial proof on which the government usually relies to prove the existence of
21   a scheme often does not reveal such details, the courts have consistently rejected demands
22   for particulars as to the formation of a conspiracy or the entry into the conspiracy of a
23   particular defendant or confederate.”).
24          What’s more, courts have specifically recognized that the type of “speaking SSI”
25   employed in this case provides more than ample notice to a defendant and thus, obviates
26   the need for a bill of particulars. Wong Tai, 273 U.S. at 81-82 (concluding that bill of
27   particulars was not necessary where the indictment provided “definiteness and certainty
28   and reasonable particularity as to time and place . . . to commit certain specified


                                                  -4-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 5 of 11



 1   offenses”). Cf. United States v. Orta- Rosario, 2009 WL 1578956, *3 (W.D.N.C. 2009)
 2   (denying motion for bill of particulars because “[t]he 32-page speaking indictment and
 3   the voluminous discovery sufficiently advise Defendant of the charges he must be
 4   prepared to defend at trial”); United States v. Dionisio, 2008 WL 5427758 (W.D. Wisc.
 5   2008) (denying motion for bill of particulars in part because “the grand jury returned a
 6   speaking indictment that, while not exactly Atlas Shrugged, adequately and clearly sets
 7   forth the government's theory of prosecution so that [the defendant] understands what he
 8   is accused of having done in violation of the anti-kickback statute”); United States v.
 9   Black, 2005 WL 4864408 (W.D. Wisc. 2005) (“Rule 7(c) does not require the government
10   to do more than allege the ‘essential facts’ constituting the offense, which customarily
11   are thought of as the elements. But the grand jury often returns ‘speaking’ indictments
12   and no one would suppose that this runs afoul of Rule 7(c); in fact, defense attorneys
13   usually complain that the grand jury doesn’t return enough speaking indictments.”).
14          C. A Bill of Particulars Is Not A Discovery Device.
15          A bill of particulars cannot be used as a discovery device to acquire evidentiary
16   details about the government’s case. United States v. Giese, 597 F.2d 1170, 1180-81 (9th
17   Cir. 1979) (“The information available to appellant was actually more than he had a right
18   to demand, for there is no requirement in conspiracy cases that the government disclose
19   even all the overt acts in furtherance of the conspiracy. . . . Appellant’s request for the
20   ‘when, where, and how’ of every act in furtherance of the conspiracy was equivalent to a
21   request for complete discovery of the government's evidence, which is not a purpose of
22   the bill of particulars.”); United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985) (“A
23   bill of particulars, unlike discovery, is not intended to provide the defendant with the
24   fruits of the government’s investigation.”); United States v. Matlock, 675 F.2d 981, 986
25   (9th Cir. 1982) (affirming denial of motion for bill of particulars and emphasizing that
26   “‘[a]cquisition of evidentiary detail is not the function of the bill of particulars’”) (citation
27   omitted). In addition, a defendant is not entitled to a bill of particulars where he already
28   has access to the information sought. United States v. Marrero, 904 F.2d 251, 257 (5th


                                                   -5-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 6 of 11



 1   Cir. 1990) (“[W]hen the information requested is provided to the defendant in some other
 2   form, no bill of particulars is required.”).
 3   IV. ARGUMENT
 4              A. The Indictment More Than Fully Sets Forth the Essential Facts.
 5          Defendant claims the Indictment “lacks the material information necessary to
 6   adequately defend against the government’s charges.” (Mot. at 2). The defendant decided
 7   to wait 18 months before raising this concern. 1 His untimely assertions clearly ignore the
 8   descriptive nature of the SSI and greatly overlook the fact that he was charged with
 9   schemes to defraud and has received considerable discovery (including Jencks Act
10   material well before the government’s disclosure obligation) in support of these charges
11   detailed in the SSI.
12          As noted above, the Grand Jury returned a 19-page “particularized” SSI against the
13   defendant. The first ten pages of the Indictment describe in great detail what entities were
14   used by the defendant, the illegal objects of the schemes to defraud, the means and manner
15   used by the defendant to achieve those illegal ends, and the acts in furtherance of the
16   schemes to defraud.
17          The government’s speaking indictment, on its face, obviously exceeds the
18   requirements of Rule 7(c)(1) and clearly informs the defendant of the charges against
19   him. The government has provided full discovery, well beyond what the rules
20   contemplate or require. And to further assist the defendant in his preparation of this case
21   for trial, the government voluntarily started producing its draft exhibit and witness lists
22   more than one year before trial. At present, approximately 87 exhibits have been marked
23   and scanned for trial and identified for the defendant in 2020, months before the
24   scheduled trial in May 2021. The government’s liberal and early discovery practices, and
25   the earlier disclosure of the trial exhibits and witnesses, further dilutes the defendant’s
26   asserted need or right to a bill of particulars.
27          1
              Rule 7(f) contemplates that a defendant should raise the issue of a bill of
28   particulars, a defendant seeking a bill of particulars must ask permission of the court. Such
     permission was not sought here.


                                                    -6-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 7 of 11



 1          The SSI provides a very detailed road map of what took place in this case. It
 2   contains vast amounts of specificity as to the means and methods used by the defendant
 3   to defraud victims.     The voluminous discovery—coupled with the government’s
 4   voluntary production of nearly every witness statement and many of its trial exhibits
 5   months in advance of trial—shows the request for a bill of particulars lacks factual and
 6   legal support.
 7          Notwithstanding all of this, the defendant contends he is entitled to a bill of
 8   particulars because he does not understand the various misrepresentations made to
 9   investor-victims.
10         B. The Discovery
11      The government is not required to identify the relevant statements and documents
12   provided in discovery supporting the allegations in the SSI. Nevertheless, a simple
13   review of disclosed reports and various civil filings advise the defendant of the various
14   misrepresentations and omissions of material facts he employed to obtain funds from the
15   victim-investors and support the various charges in the SSI. Below are several examples
16   of the discovery that supports the allegations in the SSI.
17                 a. Victim M. B.
18         At trial, the government intends to call as witnesses a number of victim-investors.
19   For example, one such investor is M.B. (Counts 2, 4-8) who disclosed in an interview the
20   following:
21         M.B. stopped receiving interest payments from Harbour and then later
           received a call from the SEC. The SEC asked M.B. if he gave permission to
22         Harbour to move his one million dollar investment to other companies. 2
23   In short, the defendant diverted $450,000 of M.B.’s $1 million investment for his own
24   personal expenditures without M.B.’s permission.
25
26
27
28         2
               Bates HARBOUR-040376


                                                 -7-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 8 of 11



 1                  b. Civil Discovery
 2         As a result of the fraud perpetrated on numerous investors, the defendant has been
 3   subject to civil cases including from regulatory agencies like the SEC and FTC. As the
 4   Court may recall, the government sought a protective order for the federal criminal
 5   discovery as the defendant’s counsel was using it in a civil case where he was representing
 6   the defendant. (Doc. 119) In short, defense counsel is in a unique position as they represent
 7   the defendant in various civil cases arising out his fraudulent schemes. One such case is a
 8   complaint filed by the SEC and involved related discovery in that matter. Defense counsel
 9   represented the defendant in the SEC action. The complaint, filed in federal court in
10   Phoenix, Arizona, provides a road map of the defendant’s fraud. For example, it details
11   his fraud as follows:
12          This matter is based on misrepresentations by Defendant David A.
            Harbour (“Harbour”) concerning the use of investor funds in connection
13          with his fundraising activities. Between July 2014 and August 2016,
14          Harbour, through various entities he managed and controlled, raised
            money from his friends and business acquaintances by representing to
15          them that their funds would be used to finance various businesses,
            including an American Indian business entity engaged in high-interest
16          installment lending to consumers. Instead of directing the money to
            revenue-generating businesses that could achieve the high returns he
17          promised, Harbour used substantial portions of the invested funds to
            finance his personal lifestyle and pay off his personal debts. Harbour
18          ultimately used $1,535,000 of the $2,450,000 that he raised from four
            investors to pay his personal expenses and pay off his debts. 3
19
20   The SEC civil complaint details what defendant did with investor funds, including
21   Ponzi payments. One such investment is described in the complaint as follows:
22          Contrary to Harbour’s representations, much of the money invested by
            Investor A never went to Tribal Lending Entity A or any consumer
23          lending business but instead was used by Harbour to pay his personal
            living expenses and debts. For example, days after receiving the
24          $500,000, Harbour wired $35,000 to pay an individual who had loaned
25          him money. Harbour also spent $144,000 to pay his credit card bills. The
            credit card charges included tens of thousands of dollars of Harbour’s
26          personal expenses such as private jets, Disney cruise trips, a visit to
            Universal Studios, golf tournament tickets, and a roughly $2,300
27          restaurant bill. Altogether, Harbour used $310,000 of the $500,000

28          3
                Bates HARBOUR-040736


                                                 -8-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 9 of 11



 1          provided by Investor A in ways that were inconsistent with his
            representations to Investor A. 4 (emphasis added)
 2
 3   The complaint further describes the diversion of funds from another investor as
 4   follows:
 5          Contrary to his representations to Investor D, Harbour used at least
            $300,000 of Investor D’s $450,000 investment for personal purposes,
 6          including paying off personal debts. Harbour spent over $80,000 of
            Investor D’s funds to pay off credit card charges. These charges included
 7          thousands of dollars in purchases at Neiman Marcus, over $17,000 in
 8          payments to a residential architecture firm, thousands of dollars on
            expenses related to a golf tournament, and payments to a Beverly Hills
 9          plastic surgeon, as well as meals at restaurants, groceries, and purchases
            from Costco, Target, and Amazon. Harbour additionally used Investor
10          D’s money to take out a cashier’s check for $101,000 that appears
            unrelated to any business activity. Harbour also used $50,000 to pay an
11          individual who had invested with him in the past. 5 (emphasis added)

12   The defendant was also investigated during a FTC investigation into another party; the
13   Receiver assigned to the case detailed in a filing that the Harbours received over $6 million
14   in proceeds from an individual and was largely spent on personal, lavish expenditures. In
15   a response filing, the Harbours did not dispute that they had received the funds; however,
16   they had spent the money. The Harbours eventually settled with the FTC for $750,000.
17                  c. Defendant’s Bookkeeper
18          L.P. was the defendant’s bookkeeper and was employed by him from 2013 to 2015.
19   L.P. kept track of the defendant’s financial data via QuickBooks. In that capacity, she was
20   intimately familiar with what the defendant did with investor funds. L.P. was interviewed
21   twice and provided information on the defendant using new investor funds to pay previous
22   investors, diverting investor funds to pay lavish personal expenses, the nonperforming of
23   payday loans that was concealed from PAIF and victim-investors, and the failure to
24   disclose a 25% finder’s fee. During an interview, she related the following:
25          L.P. witnessed investor funds that came into Harbour bank accounts were
            used to pay other investors. L.P. described this payment process as whatever
26          investors cried the most about getting paid, ended up getting paid. Investor
27
28
            4
                Bates HARBOUR-040738
            5
                Bates HARBOUR-040741


                                                 -9-
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 10 of 11



 1         D.W. was one such investor. 6 L.P is unaware of any investor who was
           successful (principal and Return on Investment paid) with their venture with
 2         Harbour in the entire time she has known him. (Id.) L.P. does not believe
           Harbour told any of the investors about the Finder’s Fee and how it was
 3         directly based upon the amount of money the investor provided to Harbour. 7
           L.P. stated some investors were paid with other investor’s money. The
 4         investors who were paid were generally complaining about the lack of
           payments made by Harbour.(Id.) L.P. was very concerned about the payment
 5         of investor funds. She stated there were times when the investor funds would
 6         be used to pay for Harbour’s American Express bill. She stated that some of
           M.B’s money could have been provided to Harbour for personal use. L.P.
 7         stated that by the time M.B.’s investment came into the picture, Harbour was
           “scraping the bottom of the barrel” and doing what he could to pay investors.
 8
 9   L.P. describes the Green Circle pay day lending scheme as follows:
10         From the very beginning of the Harbour/PAIF/Green Circle relationship, at
           the review stage, Harbour altered the Borrowing Base spreadsheet. Harbour
11         would never allow any loan to be written-off. Every Borrowing Base
           spreadsheet that was created or updated by L.P. was changed/manipulated by
12         Harbour prior to being sent to PAIF. Many of the changes made by Harbour
13         altered the write-off amounts, including reducing the amounts owed and the
           spreadsheet would ultimately reflect what the principals should have been.
14         L.P. believes the alteration of the spreadsheet by Harbour was not because of
           a conflict of accounting principles or figures but was conducted as a means
15         to convince PAIF to fund the Draw Requests.

16         PAIF was a hedge fund that the defendant used to fund loans for payday lenders.
17   He provided the fund managers with fraudulent documents to obtain the funds. In a
18   disclosed interview of P.B.—a principal of PAIF—regarding the false information
19   provided to PAIF to receive funds from a credit line, P.B. corroborates L.P. and told
20   agents the following:
21         Later, it was learned that Habour provided fraudulent information regarding
22         these consumers. Oak Tree (Harbour’s entity) either withheld information
           regarding the late payments or altered the payment schedule, unbeknownst
23         to P.B.. For example, if a borrower was going to be late for a 3rd time, Oak
           Tree would forgive the late payment and add the payment to the back end of
24         the loan. This was against the guidelines put in place by PAIF.8

25
26
27         6
               Bates HARBOUR-040337
28
           7
               Bates HARBOUR-047530—HARBOUR-047536
           8
               Bates HARBOUR-040340


                                              - 10 -
     Case 2:19-cr-00898-DLR Document 211 Filed 02/17/21 Page 11 of 11



 1         Like many of the victim-investors, P.B. was also unaware that the defendant was
 2   under investigation by the SEC and the FTC until it was too late. Disclosure of both
 3   investigations would have impacted whether PAIF remained in a business relationship with
 4   the defendant. Defendant intentionally concealed these material facts from PAIF and
 5   victim-investors.
 6         In sum, information about the defendant’s misrepresentations to PAIF and victim-
 7   investors, Ponzi payments, and a diversion of investor funds for personal expenses are
 8   easily gleaned from available discovery that support the allegations of fraud in the SSI.
 9                                        CONCLUSION
10          Having been provided a lengthy speaking indictment, discovery far beyond what
11   the rules require, and the government’s trial witnesses, exhibits, and other disclosures well
12   before the scheduled trial date, the defendant fails to raise a colorable claim to a bill of
13   particulars.
14          Respectfully submitted this 17th day of February, 2021.
15                                              MICHAEL BAILEY
                                                United States Attorney
16                                              District of Arizona
17                                              s/ Kevin Rapp
                                                KEVIN M. RAPP
18                                              Assistant U.S. Attorney
19
20                                CERTIFICATE OF SERVICE
21          I hereby certify that on this same date, I electronically transmitted the attached
22   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
23   Notice of Electronic Filing to the following CM/ECF registrants:
24   Alan Baskin
     Email: alan@baskin.law
25   Attorney for defendant David Allen Harbour
26
     s/ Joy Faraj
27   U.S. Attorney’s Office
28


                                                - 11 -
